           Case 1:20-cr-00412-AT Document 96 Filed 03/08/21 Page 1 of 3
                                           U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     March 8, 2021

BY ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Brian Kolfage, 20 Cr. 412 (AT)

Dear Judge Torres:

        The Government respectfully submits this sur-reply in response to defendant Brian
Kolfage’s reply memorandum filed on March 4, 2021 (Dkt. No. 91 (“Def. Reply”)) with the
Court’s permission (Dkt. No. 94) and to address two new arguments advanced for the first time in
that reply brief. As detailed herein, both are meritless.

        First, the defendant asserts that the Government “does not actually dispute [the
defendant’s] argument that the assets [We Build the Wall] received after it announced he would
receive a salary [in January 2020] are not subject to forfeiture,” because the Government’s
opposition did “not proffer a single theory, explanation, or argument to show there is probable
cause that those assets are traceable to a criminal offense.” (Def. Reply 3.) The defendant is wrong
and his argument is misguided. As an initial matter, the grand jury’s Indictment “conclusively
determines the existence of probable cause” to believe that Kolfage and his co-defendants’
criminal scheme extended well past January 2020, because the Indictment alleges the scheme was
perpetrated up to the date that the Indictment was returned in August 2020. Kaley v. United States,
571 U.S. 320, 328 (2014). Additionally, in entering the Restraining Order, this Court already
found probable cause to believe that the funds that are currently restrained, including those raised
by We Build the Wall up to the date the Indictment was unsealed, are forfeitable. See United
States v. Kolfage, No. 20 Cr. 412 (AT), 2020 WL 7342796, at *1 (S.D.N.Y. Dec. 14, 2020) (“The
Court found probable cause to grant the Restraining Order”). As such, “there is little value to an
additional hearing” because “this Court has already concluded that the Government demonstrated
probable cause,” id. at *10, and unless and until the Court determines that Kolfage has established
that he is entitled to an opportunity to revisit the Court’s determination, the Government has no
additional burden in this regard.

        Second, the defendant argues that if the Court rejects the defendant’s request to file an
affidavit concerning his financial condition on an ex parte basis, it should “preclude the
government from being able to use, directly or derivatively, any statements in the affidavit against
[the defendant].” (Def. Reply 6.) The defendant’s request is overbroad and should be rejected. In
           Case 1:20-cr-00412-AT Document 96 Filed 03/08/21 Page 2 of 3

                                                                                             Page 2


analogous circumstances, courts in this Circuit, at most, only preclude the Government from using
such an affidavit against the defendant in its case-in-chief on the pending charges. “The Court of
Appeals for the Second Circuit . . . has expressly endorsed” this procedure, “articulating the
importance of adversarial proceedings and emphasizing the view that constraints on the subsequent
use of a defendant’s testimony submitted in support of an application for appointed counsel will
strike an appropriate balance between a defendant’s Fifth and Sixth Amendment rights where those
rights are arguably in conflict.” United States v. Hilsen, No. 03 Cr. 919 (RWS), 2004 WL 2284388,
at *4 (S.D.N.Y. Oct. 12, 2004); see also id. at *5 (relying on United States v. Harris, 707 F.2d 653
(2d Cir. 1983)).

        In Harris, the district court terminated appointed counsel after refusing to permit the
defendant to submit evidence to support his CJA 23 Form and supporting affidavit ex parte and
under seal. 707 F.2d at 654-55. On appeal, the defendant argued that the procedures employed in
the district court “unconstitutionally jeopardized his right against self-incrimination.” Id. at 659.
The Court of Appeals rejected this argument, observing that the Criminal Justice Act does not
provide for ex parte proceedings for appointment of counsel, though it does for applications for
other services, and that “our legal system is rooted in the idea that facts are best determined in
adversary proceedings; secret, ex parte hearings are manifestly conceptually incompatible with our
system of criminal jurisprudence.” Id. at 662. That court concluded that the defendant’s “claim
of fifth amendment violation by use of his testimony at a later time is speculative,” and that the
defendant may be protected by precluding the government from offering statements contained in
the affidavit in its case-in-chief. Id. at 662-63.

        Following Harris, the district court in Hilsen was presented with essentially the same
arguments the defendant raises here—i.e., that, because of the nature of the charges against him,
and the resulting possibility of use or derivative use of the affidavit in the case against him, those
materials must be submitted ex parte and under seal “to preserve his Fifth Amendment privilege
against self-incrimination.” 2004 WL 2284388, at *1, *10. The Hilsen court, after reviewing
Harris and prior Circuit precedent, as well as other district court cases within the Second Circuit,
explained that under the law in the Second Circuit, the defendant’s Fifth Amendment interests
were properly protected by exclusion of evidence in the government’s case-in-chief, even where
the defendant asserted that “the facts to be set forth in the CJA 23 are directly related, if not
identical, to the facts the government must establish at trial.” 1 Id. at *1, *10-11. The court
concluded that, “even if the principles set forth in Harris favoring adversarial proceedings did not
weigh heavily against adopting an ex parte approach such as that accepted in other circuits, [the
defendant] has not made a sufficient showing as to why such an approach would be appropriate
here given the speculative nature of his claim and the presumption of openness in criminal
proceedings.” Id. at *10; see also id. (“Nor does [the defendant’s] mere speculation that the

1
        The prohibition against use of the defendant’s statements in the affidavit in the
Government’s case-in-chief would not, however, extend to potential perjury charges for false
statements made in those materials or preclude the Government from using those materials as an
investigative lead (though, as explained below, that is unlikely to occur here). Harris, 707 F.2d
at 658; Hilsen, 2004 WL 2284388, at *11. Nor would it extend to use in cross-examination should
the defendant choose to testify and open the door to the use of statements made in the affidavit.
See Harris, 707 F.2d at 662; Hilsen, 2004 WL 2284388, at *11.
           Case 1:20-cr-00412-AT Document 96 Filed 03/08/21 Page 3 of 3

                                                                                           Page 3


government may be able to develop leads from information contained in his CJA 23 Form justify
the invocation of an ex parte approach.”).

        The defendant’s argument here (see Def. Reply Mot. 6) appears to acknowledge that the
Government has conducted a thorough financial investigation of the defendant and already has
access to significant information about his finances relevant to the charged conduct, which, if
anything, weighs against allowing an ex parte filing. Moreover, as in Hilsen, the defendant offers
nothing but speculation to support the inference that the Government might seek to use information
contained in the affidavit regarding the defendant’s current financial status in its case-in-chief
against him at a trial regarding a fraud that has already been thoroughly investigated and that took
place in 2018-2020.

        For the foregoing reasons and those set forth in the Government’s opposition (Dkt. No. 80),
the defendant’s motion should be denied.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney


                                      By:
                                              Nicolas Roos
                                              Alison G. Moe
                                              Robert B. Sobelman
                                              (212) 637-2421/2225/2616

Cc:    Harvey A. Steinberg, Esq. (by ECF)
